 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JAMES R. CONOLLY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:14-CR-43-GEB
12                                Plaintiff,
                                                        [AMENDED] STIPULATION TO CONTINUE
13                         v.                           ADMIT-DENY/STATUS HEARING; [PROPOSED]
                                                        ORDER
14   DANIEL ALLEN COATS,
                                                        DATE: March 29, 2019
15                               Defendant.             TIME: 9:00 a.m.
                                                        COURT: Hon. Garland E. Burrell, Jr.
16

17

18                                              STIPULATION
19          1.     The United States filed a previous version of this stipulation and proposed order which
20 included the incorrect date for the requested continued hearing. This amended stipulation and proposed
21 order contains the correct date: April 26, 2019.

22          2.     By previous order, this matter was set for an admit-deny hearing or status conference on
23 March 29, 2019.

24          3.     Plaintiff, United States of America, by and through its counsel, Assistant United States
25 Attorney James Conolly, and defendant, Daniel Allen Coats, by and through his counsel, Jennifer

26 Mouzis, agree and stipulate to vacate the date set for status conference, March 29, 2019, and to continue
27 it to April 26, 2019, at 9:00 a.m.

28          4.     The reason for this request is that Mr. Coats was arrested recently, pursuant to a warrant

      STIPULATION TO CONTINUE STATUS CONFERENCE;        1
30    [PROPOSED] ORDER
 1 issued on a Superseding Petition from the U.S. Probation Office, which has added new charges. As a

 2 result of this new arrest, and Mr. Coats’s ongoing medical issues, defense counsel has had inadequate

 3 time with her client to prepare for the Admit-Deny/Status Hearing set for March 29, 2019, at 9:00 a.m.

 4          5.     In addition, it is the United States’ understanding that Mr. Coats is reported to have

 5 suffered from medical complications on the morning of March 28, 2019, and, at the time of writing, the

 6 parties do not know whether Mr. Coats will be medically fit to appear before the Court at the scheduled

 7 time on March 29.

 8          6.     The parties have conferred with the Probation Officer, and she has no objection to

 9 continuing this matter until April 26, 2019.
10          7.     Accordingly, the parties respectfully request the Court adopt this stipulation and proposed

11 order, and continue the status conference until April 26, 2019.

12          IT IS SO STIPULATED.

13
     Dated: March 28, 2019                              MCGREGOR W. SCOTT
14                                                      United States Attorney
15                                                      /s/ James R. Conolly
                                                        JAMES R. CONOLLY
16                                                      Assistant United States Attorney
17
     Dated: March 28, 2019                              /s/ Jennifer Mouzis
18                                                      JENNIFER MOUZIS
19                                                      Counsel for Defendant
                                                        Daniel Allen Coats
20
21

22
            IT IS SO FOUND AND ORDERED.
23
            Dated: March 29, 2019
24

25

26
27

28

      STIPULATION TO CONTINUE STATUS CONFERENCE;         2
30    [PROPOSED] ORDER
